The plaintiff's petition for certification to appeal from the Appellate Court, 180 Conn.App. 717, 184 A.3d 1218 (2018), is granted, limited to the following issue:"Did the Appellate Court properly uphold the trial court's granting of summary judgment on the ground that there is no genuine issue of material fact that an agency relationship did not exist between the defendants and a volunteer firefighter at the time of his motor vehicle accident with the plaintiff?"McDONALD and ECKER, Js., did not participate in the consideration of or decision on this petition.